Campbell J.
An appeal is brought into this court from the order of the Circuit Court of Washtenaw county, setting aside the sale made by a Circuit Court Commissioner, under a decree declaring certain real estate liable for alimony, and providing that upon default for forty days after any instalment became due, complainant might “sell such portions of the described real estate as will be sufficient to satisfy any amount due to her on said decree at the time of sale, in the same manner and with like effect as sales are made upon decrees of this court for the foreclosure and sale of premises mortgaged.” The alimony allowed was payable in three annual instalments, with interest. The decree was dated in December, 1859. In October, 1864, a sale was made under this decree of the entire premises., A few days thereafter proceedings were stayed, and the order was vacated in August, 1865, when the Circuit Court Commissioner, who had in the mean time gone out of office, delivered over the deed to the purchaser, and the report of sale was filed, and an order of confirmation was entered without any notice to the adverse parties or their solicitors. The premises were bid off by one George N. B. Renwick, who paid no money to the commissioner, but assumed to receipt for the purchase money as paid by the conveyance, signing the *165receipt in Ms own name “for the heirs of George Benwieh, assignee of such decree.” It appears that soon after its date, Mrs. PerMns assigned the decree to George Renwick, now deceased, and that the purchaser at the sale was his administrator. Shortly after the confirmation, an application was made to open the sale, signed by defendant’s solicitors, and verified by one of them, alleging irregularities and violation of an understanding for delay, and averring inadequacy of price, and offering to increase the bid to about three times the sum at which the lands were struck off. It appearing that immediately after the decree, defendant sold the property to Lorenzo D. Perkins, the latter was also allowed to come in and join in the petition. Defendant, several years since, became insane, and a guardian was appointed for him, who has intervened in the cause. The Circuit Court set aside the sale, and ordered a new one in case of future default.
Mrs. Perkins and Renwick appealed.
A preliminary question was raised concerning the appealable character of this order. Inasmuch as the sale was never legally confirmed, so that Renwick acquired no additional rights as a purchaser, it may be questionable whether an order merely opening the sale could be deemed a final order; but the further clause directing a re-sale on new conditions, has the effect of a decree; and as the two purposes are combined in one adjudication, we must regard it as coming within the statute.
There were several formal points raised on the argument, but, inasmuch as the nature of the case requires us to pass upon the matters of substance, we shall not consider the more technical questions, which become unimportant.
The main objection to the sale is that it could not lawfully be made under the decree, without some further order adjudging the defendant to be in default, and ascertaining the amount. We think this objection is valid.
*166Giving to the decree all the force which, can be claimed for it, the provisions it contains concerning alimony axe the sole origin of that responsibility; and the object of these provisions is to create a debt payable in the future, and to place that debt on the footing of a mortgage. It certainly did not and could not adjudicate in advance for future defaults. No court, either of law or of equity, can lawfully direct judgment to go against a party until his default has been made out. The determination of the amount of any debt actually due, which is to stand as the basis of a judicial sale or execution, is a judicial act; and a hearing must precede the condemnation. In mortgage cases, a decree for the first instalment, while it must necessarily go upon a finding of the existence and validity of the entire mortgage, will not justify any assumption that a second default has occurred, without new proceedings calling on the defendant to respond to the new cause of action — Qomp. L. §3575, 3576, 3577. As often as a new instalment becomes due, if it is desired to enforce payment of it, the party must be allowed a hearing. The determination of the sum actually due, is necessary to an enforceable decree; and until this sum is judicially ascertained, there can be nothing to collect. It is a necessary part of a complete judgment.
The decree could not lawfully stand for any other purpose; and when it likens the proceedings enjoined to those in mortgage cases, it requires, of necessity, that as each instalment becomes due, there must be proceedings to obtain an adjudication upon it, before any sale can be ordered or permitted. Any other result would be absurd, and contrary to every principle of justice. No one can be subjected to a judgment without an opportunity to defend and dispute his default. The sale was void, therefore, and the court was bound to set it aside. And so much of the action of the Circuit must be affirmed.
But the question further arises whether we can affirm the entire order under the facts as presented. This involves some very serious considerations.
*167We were compelled, in Conway v. Waverly 15 Mich. 257, to deal with an order involving the same difficulty of affirming so much as was prejudicial to the appellants, and yet vacating other portions not legally authorized. The order in the present case is premature, in not requiring an adjudication of the amount due and in default. But the facts show more serious defects in the proceedings. It appears that the complainant assigned her entire interest several years ago. The effect of this was to render the suit as defective as if it had abated. This assignment required an original bill in the nature of a bill of revivor and supplement, to enable the assignee to proceed further. — Webster v. Hitchcock, 11 Mich. 56. And the death of the assignee, and the appointment of his administrator, have still further complicated the case, and demand additional showings.
Moreover, the condition of the defendant’s interests calls for some consideration. The defendant against whom the decree for alimony was made has become insane. But before this he had conveyed his lands to Lorenzo D. Perkins, subject to the claim for alimony. That this directly charged the lands with that burden is unquestionable, but whether it made them liable to further proceedings in this cause is more doubtful. The decree expressly permitted Sebra Perkins to sell the lands subject to the alimony. But chancery courts have no inherent power to declare liens against real estate, to secure debts which may be established against the person. — Bennett v. Nichols, 12 Mich. 22. And they have no inherent power as courts of equity to decree permanent alimony at all. — Peltier v. Peltier, Harr. Ch. 19. The power is a statutory power, incident to the jurisdiction over applications for divorce. The statute prescribes the entire powers and regulations on the subject. By § 3248 of the Comp. L. the court, upon decreeing alimony, may direct the husband to furnish security therefor. TJpon his neglect or refusal to give such security, or upon his failure to pay what he has been directed to pay, but only upon such default, the court *168may sequester his personal estate, and the rents and profits of his real estate, and appoint a receiver, and cause the personalty and the rents and profits of the realty to be applied towards the alimony as it becomes due. This is the only process provided for reaching or binding real estate, unless by execution. The laws of 1865 (p. 529) have now enlarged the power, by permitting the court to direct the sale of wild and unproductive lands in certain cases. We do not deem it proper, in the present case, to determine whether there are any circumstances which would empower the court to reach the interest of Lorenzo D. Perkins, without the institution of original proceedings, because no attempt has been made to bring him in at all. We have referred to these difficulties which make it necessary for us to vacate a part of the order, to call the attention of the parties to some matters which do not seem until now to have been much considered, and to enable them to avoid, if possible, any further complications, which may lead to future questions of title.
So much of the order of the court below as vacates the sale, and all proceedings subsequent thereto must be affirmed.
The remainder of the order must be vacated. As the action of this court is entirely in favor of the appellees, they will be entitled to costs against the appellants, as was determined in Conway v. Waverly.
Martin Oh. J. and Christiancy J. concurred.
Cooley J. did not sit, having been of counsel.